


Jerry H. Clay
102 N. College, Suite 507
Tyler, Texas 75702
(903) 597 - 0289


June 19, 2003


Letter Agreement


TUSCANY MINERALS, LTD.
J. Stephen Barley, President
2060 Gisby Street
West Vancouver, B.C.
V7V 4N3


Re:     Davey-Colley No. 1 Re-entry
                      Robert Earl Survey A-256, Anderson County, Texas


Dear Mr. Barley:


I have identified as a prospect (the “Prospect”) a well re-entry opportunity
situated in Anderson County, Texas, more particularly described below, to wit:


527.23 acres, more or less, a part of the J.I. Aguilera Survey, A-5, the Robert
Earl Survey, A-256, the J.L. Roundtree Survey, A-695, the E. Cone Survey, A-194,
and the C.C. Stibbins Survey, A-754, and being the same land described in deed
dated November 20, 1943 from M.A. Davey to Paul McKenzie and wife, recorded in
Volume 331, at page 558 of the Deed Records of Anderson County, Texas (the
“Prospect Lands”).


This letter, when executed by you in the space provided below, sets forth and
confirms the understanding of our agreement concerning the re-entry and
completion through connection to a pipeline of the well previously known as the
Lamar Hunt LNR Company Inc. No. 1 well (the “LNR No. 1”) situated on the
Prospect Lands in the Tennessee Colony East (Rodessa) Field, Anderson County,
Texas, on the following terms and conditions (the “Letter Agreement”):


 1.       Jerry H. Clay (“Clay”) represents that he controls under valid oil and
    gas leases eleven-twelfths (11/12 th ) of the undivided mineral interest
    under the Prospect Lands. Said leases are burdened by royalties and
    overriding royalty interests totaling no more than 25% of the production
    therefrom and cover all rights from the surface of the earth to the base of
    the Rodessa formation only. The primary term of the leases on the Prospect
    Lands will begin to expire on December 11, 2003. Furthermore said leases
    prohibit pooling without the prior consent of the lessors. This Letter
    Agreement is subject to the terms and conditions of the leases covering the
    Prospect Lands.



    Should it be necessary that the leases referenced herein be extended or
renewed, each party hereto will pay its proportionate share of such costs on a
“heads up” basis.
 
    Further, each party hereto agrees to pay its proportionate share of all
costs associated with the preparation of a title opinion on a “heads up” basis.


 2.       It is expressly understood and agreed by and between the parties
    hereto that there currently exists an un-leased 1/12 th mineral interest.
    Regardless of whether or not said outstanding mineral interest is secured by
    a valid oil and gas lease, or if said mineral interest owner participates as
    a working interest owner, or if said mineral interest owner does not reach
    agreement with Clay in any form, Clay will absorb any and all costs
    attributable to said 1/12 th mineral interest. Further, said 1/12 th
    outstanding mineral interest will not be subject to the area of mutual
    interest provisions set forth in the Operating Agreement referenced in
    paragraph 5 below. Said interest is controlled by C.G. Joyce/Yep, LLC.

    You agree that neither you nor anyone affiliated with you or your company
will purchase, acquire an interest in or lease said outstanding mineral  
interest without the express written consent of Clay for a term of six (6)
months following the date of this Letter Agreement.
 
 
 

       

--------------------------------------------------------------------------------

 

 


 3.       Clay proposes to have the LNR No. 1 well re-entered to re-establish
    production from the Rodessa formation. Said re-entry attempt is hereinafter
    referred to as “Project”. You agree to pay $30,250 for leasehold costs and
    61.111112% of all costs attributable to re-entering, completing and
    connecting the LNR No. 1 well to a pipeline. After the LNR No. 1 well has
    been connected to a pipeline and is producing commercial quantities of
    hydrocarbons, all further operations on the Prospect Lands from that point
    forward will be borne and paid for pro rata by all working interest owners
    in accordance with the operating agreement referenced in paragraph 5 below.



 4.       For the above consideration, Clay does hereby agree to assign to you
    an undivided one-half (1/2) working interest with a corresponding
    six-sixteenths (6/16 th ) net revenue interest in and to the leases on the
    Prospect Lands covering 11/12ths of the undivided mineral interest. Clay
    shall deliver such assignment to you concurrently with your payment of such
    leasehold costs. Such assignment shall include a special warranty of title
    by, through or under Clay, but not otherwise.



 5.      You agree to execute an operating agreement in the form attached hereto
    as Exhibit “A” and made a part hereof. To the extent that the provisions of
    this Letter Agreement conflict with the provisions of said operating
    agreement, the Letter Agreement shall control.



 6.       If the project (re-entry of the LNR No. 1 well) is completed as a dry
    hole, you agree to pay 61.11112% of all costs attributable to the plugging
    or junking of the LNR No. 1 well. If the project is completed as a dry or
    junked hole and less than $100,000 exclusive of leasehold costs (to the
    8/8ths working interest) has been spent in your best efforts attempt to
    drill out fish and re-enter the well and complete same, you may choose to
    participate in the drilling of a new well on the prospect lands under the
    same terms as described herein.



     However, if (i) the project is completed as a dry or junked hole and more
than $100,000 exclusive of leasehold costs (to the 8/8ths working interest)  has
been spent in your best efforts attempt to drill out fish and re-enter the well
and complete same or (ii) the project is completed as a producer in commercial
quantities, you may participate in the drilling of a new well on the Prospect
Lands on a heads up basis (45.833332% of 8/8ths working interest) and said
subsequent operations will be governed by the operating agreement.


     Notwithstanding, should Clay go non-consent in the drilling of this well,
Clay will not be subject to the 400% non-consent penalty set forth in the
Operating Agreement, but rather shall be subject to a 200% non-consent penalty.
Said 200% non-consent penalty shall include recoupment of all costs incurred by
you in drilling, completing and connecting said well to a pipeline.


     If the project is completed as a dry or junked hole and you choose not to
participate in the drilling of such new well, upon receipt of $30,250 from Clay,
you agree to assign all of your interest in the Prospect Lands to Clay.


 7.       Nothing herein shall be considered as creating a partnership of any
    kind, it being understood that the parties hereto each own their respective
    interests in the leases to be assigned hereunder.



Time is of the essence in the performance of the obligations pursuant to this
Letter Agreement. If the above outlined terms and conditions for participation
in the Project correctly sets forth your understanding of our agreement, please
so indicate by executing one original of this Letter Agreement and returning to
the undersigned along with a check for $30,250 made payable to Jerry H. Clay for
your portion of the Leasehold Costs.
 
Yours truly,


JERRY H. CLAY
                          
                                                                                                                  
  /s/  Jerry H. Clay
By: __________________________
      Jerry H. Clay
 
                   
Agreed and accepted this 20th day of June, 2003.


TUSCANY MINERALS, LTD.
  
                /s/  J.Stephen Barley
By: _____________________________
  J. Stephen Barley
    President